 

THE OPTIONS REPRESENTED BY THIS AGREEMENT ARE NOT TRANSFERABLE. NEITHER THE
OPTIONS NOR THE OPTIONED SHARES THAT MAY BE ISSUED UPON EXERCISE OF THE OPTIONS
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN OR WILL BE ISSUED IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

STOCK OPTION AGREEMENT

 

This AGREEMENT is entered into as of July 15, 2016 (the “Date of Grant”).

 

BETWEEN:

 

bBOOTH, INC., a company incorporated pursuant to the laws of the State of
Nevada, with an office at 346 S. Hauser Blvd, Suite 210, Los Angeles,
California, 90036.

 

(the “Company”)

 

AND:

 

Jeff Clayborne

 

(the “Optionee”)

 

WHEREAS:

 

A. The Company’s board of directors (the “Board”) has approved and adopted a
2014 Stock Option Plan (the “Plan”), whereby the Board is authorized to grant
stock options to purchase shares of common stock of the Company to the
directors, officers, employees, consultants and advisors of the Company or any
Parent or Subsidiary of the Company (as defined herein);

 

B. The Optionee is an employee of the Company; and

 

C. The Company wishes to grant stock options to purchase a total of One Million
Five Hundred Thousand (1,500,000) Optioned Shares (as defined herein) to the
Optionee as follows:

 

    Incentive Stock Options (as defined herein)           Non-Qualified Stock
Options (as defined herein)

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions

 

1.1 In this Agreement, the following terms shall have the following meanings:

 

  (a) “1933 Act” means the Securities Act of 1933, as amended;         (a)
“Accredited Investor Questionnaire” means a questionnaire substantially in the
form of the Accredited Investor Questionnaire attached to this Agreement as
Schedule “B”;

 

 

2

 

        (b) “Board” has the meaning ascribed thereto in Recital A of this
Agreement;         (c) “Code” means the Internal Revenue Code of 1986;        
(d) “Common Stock” means the shares of common stock of the Company;         (e)
“Company Information” has the meaning ascribed thereto in Section 5.1(d) of this
Agreement;         (f) “Date of Grant” has the meaning ascribed therefor on page
1 of this Agreement;         (g) “Exercise Price” means $.11per share;        
(h) “Expiry Date” means July 14, 2021;         (i) “Incentive Stock Options”
means any Options that meet all the requirements under section 422 of the Code;
        (j) “Non-Qualified Stock Options” means any Options that do not qualify
as Incentive Stock Options and, thus, do not meet the requirements under section
422 of the Code;         (k) “Notice of Exercise” means a notice in writing
addressed to the Company at its address first recited hereto (or such other
address of which the Company may from time to time notify the Optionee in
writing), substantially in the form attached as Schedule “D” hereto, which
notice shall specify therein the number of Optioned Shares in respect of which
the Options are being exercised and which notice shall be accompanied by an
executed copy of (i) an Accredited Investor Questionnaire if the Optionee is at
the time of exercise an accredited investor or, (ii) if the Optionee is not an
accredited investor at the time of exercise, a Prospective Investor Suitability
Questionnaire showing that the Optionee qualifies for an exemption from the
registration requirements imposed by the 1933 Act;         (l) “Options” means
the right and option to purchase, from time to time, all, or any part of the
Optioned Shares granted to the Optionee by the Company pursuant to Section 2.1
of this Agreement;         (m) “Optioned Shares” means the shares of Common
Stock that are issued pursuant to the exercise of the Options;         (n)
“Parent” means a company or other entity that owns at least fifty percent (50%)
of the outstanding voting stock or voting power of the Company;         (o)
“Plan” has the meaning ascribed thereto in Recital A of this Agreement;        
(p) “Prospective Investor Suitability Questionnaire” means a questionnaire
substantially in the form of the Prospective Investor Suitability Questionnaire
attached to this Agreement as Schedule “C”;         (q) “SEC” means the United
States Securities and Exchange Commission;         (r) “Securities” means,
collectively, the Options and the Optioned Shares;         (s) “Shareholders”
means holders of record of the shares of Common Stock;         (t) “Subsidiary”
means a company or other entity, at least fifty percent (50%) of the outstanding
voting stock or voting power of which is beneficially owned, directly or
indirectly, by the Company;         (u) “U.S. Person” shall have the meaning
ascribed thereto in Regulation S under the 1933 Act, and for the purpose of the
Agreement includes any person in the United States; and         (v) “Vested
Options” means the Options that have vested in accordance with Section 2.2 of
this Agreement.

 



 

3

 

1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.

 

2. The Options

 

2.1 Subject to compliance with applicable laws, the Company hereby grants to the
Optionee, on the terms and conditions set out in this Agreement and in the Plan,
Options to purchase a total of ONE MILLION FIVE HUNDRED THOUSAND (1,500,000)
Optioned Shares at the Exercise Price.

 

2.2 The Options will vest in accordance with Schedule “A” to this Agreement. The
Options may be exercised immediately after vesting. Upon the occurrence of a
“Change of Control” (as hereinafter defined), all unvested Options shall vest
immediately. For purposes of this Agreement, “Change of Control” means:

 

  (a) the acquisition, after the date of this Agreement and excluding any
acquisitions from the Company or by the Optionee, by any one individual, entity
or group of beneficial ownership of 35% or more of either the then outstanding
shares of common stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, which causes a change in the control of the Board
resulting from the election by the shareholders of the Company of less than a
majority of the persons nominated for election by management of the Company;    
    (b) the approval by the stockholders of the Company of a reorganization,
merger or consolidation of the Company in which the individuals and entities who
were the respective beneficial owners of the common stock and voting securities
of the Company immediately prior to such reorganization, merger or consolidation
do not, following such reorganization, merger or consolidation, beneficially
own, directly or indirectly and in the aggregate, more than 50% of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation, which causes a change in the control of
the Board resulting from the election by the shareholders of the Company of less
than a majority of the persons nominated for election by management of the
Company; or         (c) a liquidation or dissolution of the Company or the sale
or other disposition of all of the assets of the Company.

 

2.3 The Options shall, at 5:00 p.m. (Pacific time) on the Expiry Date, expire
and be of no further force or effect whatsoever.

 

2.4 The Company shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.

 

2.5 The Optionee shall have no rights whatsoever as a shareholder in respect of
any of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement and the
Plan.

 

2.6 The Options will terminate in accordance with the provisions of the Plan.

 

2.7 Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination.
If less than all of the shares included in the vested portion of any Options are
purchased, the remainder may be purchased at any subsequent time prior to the
Expiry Date. Only whole shares may be issued pursuant to the exercise of any
Options, and to the extent that any Option covers less than one (1) share, it is
not exercisable.

 

2.8 Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (in the form attached hereto as Schedule “D”) to the President of the
Company at its principal executive office, specifying the number of Optioned
Shares to be purchased and accompanied by (i) payment in cash or by certified
check or cashier’s check in the amount of the aggregate Exercise Price for the
Common Stock to be purchased, and (ii)(A) if the Optionee is at the time of
exercise an accredited investor, an executed copy of an Accredited Investor
Questionnaire dated the same date as the Notice of Exercise or, (B) if the
Optionee is not an accredited investor at the time of exercise, a Prospective
Investor Suitability Questionnaire dated the same date as the Notice of Exercise
showing that at the time of exercise the Optionee has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment in the Optioned Shares. In
addition to payment in cash or by certified check or cashier’s check and if
agreed to in advance by the Company, the Optionee or transferee of the Options
may pay for all or any portion of the aggregate Exercise Price by complying with
one or more of the following alternatives:

 

 

4

 

  (a) by delivering to the Company shares of Common Stock previously held by the
Optionee, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or         (b) by complying with any
other payment mechanism approved by the Board at the time of exercise.

 

2.9 It is a condition precedent to the exercise of any Options and the issuance
of any Optioned Shares that the Optionee execute and/or deliver to the Company
all documents and withholding taxes required in accordance with applicable laws,
as determined by the Company in its sole discretion.

 

2.10 Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement or the
Plan.

 

2.11 Reference is made to the Plan for particulars of the rights and obligations
of the Optionee and the Company in respect of:

 

  (a) the terms and conditions on which the Options are granted except to the
extent set forth herein; and,         (b) a consolidation or subdivision of the
Company’s share capital or a corporate reorganization,

 

all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents. A copy of the Plan is
available to the Optionee at no charge, at the Company’s principal executive
office. Any provision of this Agreement that is inconsistent with the Plan shall
be considered void and replaced with the applicable provision of the Plan. The
Company may modify, extend or renew this Agreement or the Options represented
hereby or accept the surrender thereof (to the extent not previously exercised)
and authorize the granting of a new option in substitution therefore (to the
extent not previously exercised), subject at all times to the Plan, the
applicable rules of any applicable regulatory authority or stock exchange, and
any applicable laws. Notwithstanding the foregoing provisions of this Section
2.11, the Company shall not have the right to make any modification which would
materially alter the terms of the Options to the Optionee’s detriment or
materially impair any rights of the Optionee hereunder without the consent of
the Optionee.

 

2.12 By accepting the Options, the Optionee represents and agrees that none of
the Optioned Shares purchased upon exercise of the Options will be distributed
in violation of applicable federal and state laws and regulations. The Optionee
further represents and agrees to provide the Company with any other document
reasonably requested by the Company or the Company’s Counsel.

 

3. Documents Required from Optionee

 

3.1 The Optionee must complete, sign and return to the Company an executed copy
of this Agreement.

 

3.2 The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.

 

3.3 If the Optionee is a resident of Canada, the Optionee shall complete, sign
and return the Canadian Questionnaire (the “Canadian Questionnaire”) to be
provided to the Optionee by the Company.

 

 

5

 

4. Subject to Plan

 

The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan. A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.

 

5. Acknowledgements of the Optionee

 

5.1 The Optionee acknowledges and agrees that:

 

  (a) the Securities have not been registered under the 1933 Act or under any
state securities or “blue sky” laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with all applicable securities laws;        
(b) the Company has, and will have, no obligation to register any of the
Securities under the 1933 Act;         (c) the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;         (d) the decision to
execute this Agreement and acquire the Securities hereunder has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Company and such decision is based solely upon a review of
publicly available information regarding the Company that is available on the
website of the SEC at www.sec.gov (the “Company Information”);         (e) there
are risks associated with an investment in the Securities;         (f) the
Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;         (g) the books and records of the Company
were available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Optionee during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Securities hereunder have been made
available for inspection by the Optionee, the Optionee’s attorney and/or
advisor(s) (if applicable);         (h) the Company, its officers, directors,
counsel and agents are entitled to rely upon the truth and accuracy of the
acknowledgements, representations, warranties, statements, answers, covenants
and agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, answers, covenants,
and agreements should become, by the passage of time after the date of this
Agreement, no longer accurate or should be breached, the Optionee shall promptly
notify the Company, and the Optionee will hold harmless the Company from any
loss or damage it may suffer as a result of the Optionee’s failure to correctly
complete or comply with the terms of this Agreement;         (i) the Optionee
has been advised to consult its own legal, tax and other advisors with respect
to the merits and risks regarding the exercise of the Options and the issuance
of the Optioned Shares and with respect to applicable resale restrictions and it
is solely responsible (and the Company is in not any way responsible) for
compliance with applicable resale restrictions;         (j) the Optionee
acknowledges that if the Options qualify as Incentive Stock Options, there may
be no regular federal income tax liability upon the exercise of the Options,
although the excess, if any, of the fair market value of such Optioned Shares on
the date of exercise over the Exercise Price may be treated as a tax preference
item for federal alternative minimum tax purposes and may subject the Optionee
to the alternative minimum tax in the year of exercise;      

 

6

 

  (k) the Optionee has (i) a pre-existing personal or business relationship with
the Company and/or one or more of its officers or directors that would enable a
reasonably prudent purchaser to be aware of your character, business acumen and
general business and financial circumstances; or (ii) the capacity to protect
the Optionee’s own interests in connection with the acquisition of the Options,
by reason of the Optionee’s business or financial experience or that of the
Optionee’s professional advisors;         (l) the Optionee will indemnify and
hold harmless the Company and, where applicable, its directors, officers,
employees, agents, advisors and shareholders, from and against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all fees, costs and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any claim, lawsuit, administrative
proceeding or investigation whether commenced or threatened) arising out of or
based upon any representation or warranty of the Optionee contained herein or in
any document furnished by the Optionee to the Company in connection herewith
being untrue in any material respect or any breach or failure by the Optionee to
comply with any covenant or agreement made by the Optionee to the Company in
connection therewith;         (m) the Securities are not listed on any stock
exchange or automated dealer quotation system and no representation has been
made to the Optionee that any of the Securities will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the shares of the Company’s common stock on the OTC
Bulletin Board and the OTCQB operated by the OTC Markets Group;         (n)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;         (o) no
documents in connection with this Agreement have been reviewed by the SEC or any
state securities administrators;         (p) there is no government or other
insurance covering any of the Securities; and         (q) this Agreement is not
enforceable by the Optionee unless it has been accepted by the Company.

 

6. Representations, Warranties and Covenants of the Optionee

 

The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:

 

  (a) the Optionee is an employee, a director, an officer, a consultant or a
member of the advisory board of the Company, as applicable;         (b) the
Optionee is a U.S. Person, unless the Optionee has completed, signed and
delivered the Canadian Questionnaire;         (c) the Optionee has received and
carefully read this Agreement and the Company Information;         (d) the
Optionee has received a brief description of the Securities and the Optionee
understands that the proceeds from the exercise of the Options will be used by
the Company as working capital for general corporate purposes;         (e) the
Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;         (f) the Optionee has the legal capacity and
competence to enter into and execute this Agreement and to take all actions
required pursuant hereto and, if the Optionee is a corporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Optionee;

 

 

7

 

  (g) the Optionee:

 

  (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies,         (ii) has no need for
liquidity in this investment, and         (iii) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
can afford the complete loss of such investment;

 

  (h) the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;         (i) the Optionee is aware that
an investment in the Company is speculative and involves certain risks,
including the possible loss of the investment, and the Optionee has carefully
read and considered the matters set forth under the caption “Risk Factors”
appearing in the Company’s various disclosure documents, filed with the SEC;    
    (j) the entering into of this Agreement and the transactions contemplated
hereby do not result in the violation of any of the terms and provisions of any
law applicable to, or, if applicable, the constating documents of, the Optionee,
or of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;         (k) the Optionee is purchasing
the Securities for its own account for investment purposes only and not for the
account of any other person and not for distribution, assignment or resale to
others, and no other person has a direct or indirect beneficial interest is such
Securities, and the Optionee has not subdivided his interest in the Securities
with any other person;         (l) the Optionee is not an underwriter of, or
dealer in, the shares of the Company’s common stock, nor is the Optionee
participating, pursuant to a contractual agreement or otherwise, in the
distribution of the Securities;         (m) the Optionee understands and agrees
that the Company and others will rely upon the truth and accuracy of the
acknowledgements, representations, statements, answers and agreements contained
in this Agreement, and agrees that if any of such acknowledgements,
representations, statements, answers and agreements are no longer accurate or
have been breached, the Optionee shall promptly notify the Company;         (n)
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;         (o) the Optionee is not aware of any advertisement of any of
the Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising; and
        (p) no person has made to the Optionee any written or oral
representations:

 

  (i) that any person will resell or repurchase any of the Securities,

 

 

8

 

  (ii) that any person will refund the purchase price of any of the Securities,
        (iii) as to the future price or value of any of the Securities, or      
  (iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system, except that currently certain market
makers make market in the shares of the Company’s common stock on the OTC
Bulletin Board and the OTCQB on the OTC Markets Group.

 

7. Acknowledgement and Waiver

 

The Optionee hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Optionee
might be entitled in connection with the distribution of any of the Securities.

 

8. Professional Advice

 

The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee. Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options. Without limiting
other matters to be considered with the assistance of the Optionee’s
professional advisors, the Optionee should consider: (a) whether upon the
exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying Optioned Shares; and (c) any resale restrictions
that might apply under applicable securities laws.

 

9. Legending of Subject Securities

 

9.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Optioned Shares will bear a legend in substantially the following form:

 

U.S. Residents:

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.

 

Canadian Residents:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT.

 

 

9

 

THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE SUCH SECURITIES
IN OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER
MARKETS ARE MET.

 

9.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

 

10. Resale restrictions

 

10.1 This Agreement and the Options represented hereby are not transferable.
Optioned Shares received upon exercise of any Options will be subject to resale
restrictions contained in the securities legislation applicable to the Company
and the Optionee. The Optionee acknowledges and agrees that the Optionee is
solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions.

 

10.2 If the Optionee is not a resident of Canada, the Optionee represents,
warrants and acknowledges that:

 

  (a) pursuant to Multilateral Instrument 51-105 – Issuers Quoted in the U.S.
Over-the-Counter Markets (“MI 51-105”), a subsequent trade in the Securities in
or from Canada will be a distribution subject to the prospectus and registration
requirements of applicable Canadian securities legislation unless certain
conditions are met, which conditions include, among others, a requirement that
any certificate representing the Securities (or ownership statement issued under
a direct registration system or other book entry system) bear the restrictive
legend (the “Canadian Legend”) specified in MI 51-105;         (b) the
Subscriber is not a resident of Canada and undertakes not to trade or resell any
of the Shares in or from Canada unless the trade or resale is made in accordance
with MI 51-105. The Subscriber understands and agrees that the Company and
others will rely upon the truth and accuracy of these representations and
warranties made in this Section 10.2 and agrees that if such representations and
warranties are no longer accurate or have been breached, the Subscriber shall
immediately notify the Company;         (c) by executing and delivering this
Agreement, the Optionee will have directed the Company not to include the
Canadian Legend on any certificates representing the Securities to be issued to
the Optionee. As a consequence, the Optionee will not be able to rely on the
resale provisions of MI 51-105, and any subsequent trade in any of the
Securities in or from Canada will be a distribution subject to applicable
prospectus and registration requirements; and         (d) if the Optionee wishes
to trade or resell any of the Securities in or from Canada, the Optionee agrees
and undertakes to return, prior to any such trade or resale, any certificate
representing any Securities to the Company’s transfer agent to have the Canadian
Legend imprinted on such certificate or to instruct the Company’s transfer agent
to include the Canadian Legend on any ownership statement issued under a direct
registration system or other book entry system.

 

10.3 The Optionee acknowledges and agrees that the Optionee is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions.

 

11. No Employment Relationship

 

The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.

 

 

10

 

12. Governing Law

 

This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein.

 

13. Costs

 

The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.

 

14. Survival

 

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

 

15. Assignment

 

This Agreement is not transferable or assignable.

 

16. Currency

 

Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.

 

17. Severability

 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

 

18. Counterparts and Electronic Means

 

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

 

19. Entire Agreement

 

This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

11

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

 

bBOOTH, INC.

 

Per:       Authorized Signatory  

 

WITNESSED BY: )     )     )     )   )   Name ) ) Jeff Clayborne   )   Address )
    )     )     )   Occupation )  

 

 

   

 

Schedule “A”

 

Vesting Schedule

 

Date  Percentage of Stock
Options to Vest  100,000 shares vest on grant date, 466,666 vest on first
anniversary, 466,667 vest on second anniversary, 466,667 vest on third
anniversary.   100%

 

 

   

 

Schedule “B”

ACCREDITED INVESTOR QUESTIONNAIRE

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.

 

The Optionee covenants, represents and warrants to the Company that he or she
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”), as indicated below: (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the Optionee satisfies)

 

  _______ Category 1   An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of $5,000,000;           _______
Category 2   A natural person whose individual net worth, or joint net worth
with that person’s spouse, exceeds $1,000,000. For purposes of this Category 2,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
Securities are acquired, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60-day period before the date of the acquisition of Securities for the
purpose of investing in the Securities;           _______ Category 3   A natural
person who had an individual income in excess of $200,000 in each of the two
most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;           _______ Category 4   A “bank”
as defined under Section (3)(a)(2) of the Securities Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in Section
3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

 



 

 - 2 - 

 

  _______ Category 5   A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States);      
    _______ Category 6   A director or executive officer of the Company;        
  _______ Category 7   A trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act;           _______ Category 8   An entity in which all of the
equity owners satisfy the requirements of one or more of the foregoing
categories;

 

Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Optionee’s status as an Accredited Investor.

 

If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

 

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Optionee agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Securities hereunder.

 

The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of ____________, 20___.

 

  X   Signature           Print or Type Name           Social Security/Tax I.D.
No.

 

 

   

 

Schedule “C”

 

PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.

 

The purpose of this Questionnaire is to assure the Company that the Optionee
will meet the standards imposed by the Securities Act of 1933 (the “Securities
Act”) and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Option and the Optioned Shares (together,
the “Securities”) will not be registered under the Securities Act and has been
issued in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(a)(2) of the Securities Act and/or Regulation D promulgated
thereunder. This Questionnaire is not an offer of any securities of the Company
in any state other than those specifically authorized by the Company.

 

Please attach additional pages if necessary to answer any question fully.

 

REPRESENTATIONS OF OPTIONEE

 

This item is presented in alternative form. Please initial in the space provided
the applicable alternative.

 

_________   ALTERNATIVE ONE: The Optionee covenants, represents and warrants to
the Company that he or she has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the relative merits and
risks of an investment in the Securities and Company and is not utilizing a
purchaser representative in connection with evaluating such merits and risks.
The Optionee is providing evidence of its knowledge and experience in these
matters through the information requested below in this Questionnaire.      
_________   ALTERNATIVE TWO: The Optionee covenants, represents and warrants to
the Company that he or she has chosen to use the services of a purchaser
representative acceptable to the Optionee in connection with the Optionee’s
acquisition of the Securities. The Optionee hereby acknowledges that the person
named below is his or her purchaser representative who will assist and advise
the Optionee in evaluating the merits and risks of an investment in the
Securities and the Company and affirms that such purchaser representative has
previously disclosed in writing any material relationship that exists between
the purchaser representative (or its affiliates) and the Company (or its
affiliates) that is mutually understood to be contemplated, or that has existed
at any time during the previous two years, and any compensation received or to
be received as a result of such relationship.

 

          (name of Purchaser Representative)                 (address of
Purchaser Representative)           If the Optionee utilizes a purchaser
representative, this Questionnaire must be accompanied by a completed and signed
purchaser representative Questionnaire, a copy of which can be obtained from the
Company upon request.

 

 

- 2 -

 



FOR INDIVIDUAL INVESTORS

 

1. Name:  

 

2. Residential Address & Telephone Number:  

 

           

 

3. Length of Residence in State of Residence:  

 

4. U.S. Citizen: _______ Yes _______   No

 

5. Social Security Number:  

 

6. Business Address & Telephone Number:                          

 

7. Preferred Mailing Address: ________   Residence ________   Business

 

8. Date of Birth:  

 

9. Employer and Position:  

 

10. Name of Business:  

 

11. Business or Professional Education and Degrees:

 

  School   Degree   Year Received                                              
 

 

12. Prior Employment (last 5 years):

 

  Employer   Nature of Duties   Dates of Employment                            
                                                                   

 

 

- 3 -

 

13. Relationship to the Company, if any:    

 

14. Is the Optionee an officer of director of a publicly-held company?

 



____ Yes   _____ No

 

  If yes, specify company:  

 

15. Does the Optionee beneficially own 10% or more of the voting securities of a
publicly-held company?

 



____ Yes   _____ No

 

  If yes, specify company:  

 

16. Within the last 5 years, has the Optionee personally invested in investments
sold by means of private placements in reliance on exemptions from registration
under the Securities Act and state securities laws?

 



____ Yes   _____ No

  

17. Prior investments by the Optionee which were purchased in reliance on
exemptions from registration under the Securities Act and State securities laws
(initial the highest number applicable):

 

Amount (Cumulative)

 

  Real Estate:   Up to   $50,000 to   Over   None: _____   $50,000 _____  
$250,000 _____   $250,000 _____                   Securities:   Up to   $50,000
to   Over   None: _____   $50,000 _____   $250,000 _____   $250,000 _____      
            Other:   Up to   $50,000 to   Over   None: _____   $50,000 _____  
$250,000 _____   $250,000 _____

 

18. Does the Optionee consider itself to be an experienced and sophisticated
investor?

 

____ Yes   _____ No

  

  If so, please provide evidence of investment sophistication and/or experience:
               

 

19. Does the Optionee, or any person authorized to execute this Questionnaire,
consider itself to have such knowledge of the Company and its business and such
experience in financial and business matters to enable it to evaluate the merits
and risks of an investment in the Securities and the Company, should the
Optionee be given an opportunity to so invest?

 



____ Yes   _____ No

 

 

- 4 -

 

20. If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined gross income during the preceding two years (initial the
highest number applicable):

 

    2012     2011               _____ Less than $75,000   _____ Less than
$75,000               _____ $75,001 to $100,000   _____ $75,001 to $100,000    
          _____ $100,001 to $200,000   _____ $100,001 to $200,000              
_____ $200,001 to $300,000   _____ $200,001 to $300,000               _____
$Over $300,000   _____ $Over $300,000

 

21. If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined estimated net worth (exclusive of home, home furnishings and
personal automobiles) (initial the highest number applicable):

 

  _____ Less than $100,000   _____ $300,0001 to $500,000               _____
$100,001 to $200,000   _____ $500,001 to $1,000,000               _____ $200,001
to $300,000   _____ Over $1,000,000

 

22. Regardless of the amount of the proposed investment:

 

  (a) Will the Optionee’s proposed investment exceed 10% of its individual net
worth, or the Optionee’s joint net worth with its spouse as determined in
paragraph 22 above?

 

____ Yes   _____ No

 

  (b) Will the Optionee be able to bear the economic risk of its investment in
this transaction?

 



____ Yes   _____ No

  

23. Please provide answers to the following questions.

 

  (a) State total assets of the Optionee, including cash, stocks and bonds,
automobiles, real estate, and any other assets:

 



  $  

  

  (b) State total liabilities of the Optionee including real estate
indebtedness, accounts payable, taxes payable and any other liabilities:

 

  $  

 

  (c) State annual income of the Optionee including salary, securities income,
rental income and any other income:

 



  $  

 



 

- 5 -

 

  (d) State annual expenses of the Optionee, excluding ordinary living expenses,
including real estate payments, rent, property taxes and other expenses:

 



  $  

  

  (e) Does the Optionee expect the amount of its assets, liabilities, income and
expenses, as stated above, to be subject to significant change in the future:

 



____ Yes   _____ No

  

  If yes, explain:                

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Optionee agrees that,
if necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the Securities Act or
applicable state securities law, of exemption from registration in connection
with the issuance of the Securities hereunder.

 

The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
____ day of _____________________, 20__.

 

  X   Signature           Print or Type Name           Social Security/Tax I.D.
No.

 

 

   

 

Schedule “D”

 

Notice of Exercise

 

TO: bBooth, Inc.   901 Hancock Avenue, Unit 308   West Hollywood, California
90069

 

This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated November 12, 2014 (the
“Agreement”), between bBooth, Inc. (the “Company”) and the undersigned. The
undersigned hereby elects to exercise the Optionee’s options to purchase
______________ shares of the common stock of the Company at a price of $0.11 per
share, for aggregate consideration of $____________, on the terms and conditions
set forth in the Agreement. Such aggregate consideration, in the form specified
in section 2.8 of the Agreement, accompanies this notice.

 

The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.

 

The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.

 

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 

Registration Information:   Delivery Instructions:             Name to appear on
certificates   Name             Address   Address             City, State, and
Zip Code                     Telephone Number

 

DATED at _____________________________, the day of______________, 20___.

 

  X   Signature           (Name and, if applicable, Office)           (Address)
          (City, State, and Zip Code)           Fax Number or E-mail Address    
      Social Security/Tax I.D. No.

 

 

   

 



